Citation Nr: 0922490	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-14 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 8, 1971, to 
March 23, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied entitlement to 
service connection for PTSD.  The Veteran testified before 
the undersigned Acting Veterans Law Judge in a 
videoconference hearing in September 2007.  In May 2008, the 
Board remanded the case for additional evidentiary 
development.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") recently held that an 
initial claim of entitlement service connection for PTSD 
should also be read as including other psychiatric disorder 
diagnoses reasonably raised by the symptoms described and all 
other information obtained in support of the claim.  
Therefore, the issue on appeal in this case has been revised 
to include consideration of the other applicable diagnoses of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  A review of the record shows the 
Veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claim 
by correspondence dated in February 2004, May 2008, and 
November 2008.  He was notified that the VCAA applied to all 
elements of a claim in March 2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The 
Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

In this case, the Veteran contends that he has PTSD as a 
result of physical and verbal assaults he experienced by his 
training officers during active service.  In statements and 
testimony in support of his claim he identified various in-
service stressors as the cause of his PTSD.  First, he 
claimed that his company commander during basic training hit 
him on the back of the head, used racial slurs, yelled at 
him, disciplined him by not allowing him to eat meals, and 
kicked him out of the company sending him to a "more racist 
company."  Second, he described an incident in which his 
company commander grabbed him by the collar, used racial 
slurs, threatened to send him to jail, and then slammed him 
against the wall.  Third, he reported experiencing racial 
discrimination and harassment throughout basic training 
including having his company commander telling him not to 
screw up and, after the Veteran threatened several white 
recruits who were harassing him, being kicked out of service.  

Service personnel records (SPR) include a March 1971 aptitude 
board report noting the Veteran was transferred to the 
Recruit Evaluation Unit in March 1971 during his sixth week 
of training.  He was initially referred for psychiatric 
evaluation by his battalion commander and spent four days in 
Remedial Training.  The report also observed that the 
Veteran's company commander had submitted a Full Progress 
Report describing him as seclusive, unreliable, disobedient, 
unable to learn well enough to be a good Navy man, and 
needing constant supervision.  A psychological evaluation 
found he was an intellectually limited recruit.  The 
recommendation of the aptitude board was that the Veteran be 
discharged as unsuitable for further training and a cover 
sheet endorsing the conclusion noted his condition existed 
prior to service and was not aggravated by service.  

Subsequent service department correspondence shows the 
Veteran attempted to reenlist.  Attached to a congressman's 
inquiry concerning this matter is a February 1975 memorandum 
noting that the Veteran wished to reenlist, but a March 1975 
letter sent in reply specified that he had been discharged as 
not eligible for reenlistment based on character and behavior 
disorders.  In a May 1973 letter the Veteran asked for 
another opportunity to enlist and expressed his wish that he 
had taken more interest and made more effort during basic 
training.  

In support of his claim, the Veteran also submitted three 
"buddy statements."  First, in a June 2005 statement D.T. 
stated that the Veteran told him that his company commander 
struck him in the head during boot camp.  Second, in an 
October 2005 statement C.W. recalled that the Veteran told 
him in 1971 that he had experienced physical and verbal 
racial abuse during boot camp from his company commander.  
Finally, in an undated statement F.B. reported that he had 
served with the Veteran and that he did not remember 
witnessing any physical attacks upon the Veteran, but that he 
did remember much racial prejudice, including verbal abuse.  

The medical evidence of record includes diagnoses of PTSD.  
An October 2005 Vet Center letter noted a diagnosis of PTSD 
based on the Veteran's treatment while in the service, the 
traumatic nature of his reported abuse, and supporting 
"buddy statements."  The therapist explained that there was 
evidence of depression, withdrawal, and anxiety related to 
chronic PTSD and the residuals of having been mistreated in 
Naval Basic Training.  In a May 2008 statement the Veteran's 
mental health center treatment provider, L.M., M.D., a 
psychiatry resident, noted that the Veteran's psychiatric 
disorder/PTSD was at least as likely as not related to his 
military service.  She commented that his PTSD caused 
occasional flashbacks involving his company commander calling 
him derogatory names and hitting him once.  

A December 2002 VA medical center (VAMC) psychiatric 
evaluation report, however, noted that the Veteran reported 
he had no in-service trauma.  A January 2003 VA psychiatric 
biopsychosocial assessment report also noted that the Veteran 
denied a history of abuse or trauma and that he explained he 
was discharged due to problems adjusting to the service.  The 
record also includes various psychiatric disorder diagnoses 
without opinion as to etiology.  A January 1978 private 
psychiatric evaluation report provided diagnoses of 
schizophrenia and borderline mental retardation.  An April 
1992 report noted a diagnosis of late onset dysthymia.  A 
September 2004 VA treatment report noted the Veteran reported 
two episodes of significant head trauma, one in service when 
he was beaten up and one in his work as a longshoreman 25 
years earlier, with diagnoses of major depressive disorder 
and anxiety.  In light of the inconsistent medical evidence 
of record, the Board finds further development is required 
prior to appellate review.  

It is significant to note that the Court has held that 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  In Cohen v. Brown, 10 Vet. App. 128 (1997), 
the Court held that the VA had adopted the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) and noted that the major 
effect was that the criteria changed from an objective 
"would evoke ... in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

VA regulations provide that if a PTSD claim is based on an 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate an account of a 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(4) (as 
revised effective October 29, 2008).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who treated him for an 
acquired psychiatric disorder.  After he 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If these records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  Thereafter, the RO/AMC should review 
the record and provide specific 
determinations as to which specific 
stressor events, if any, have been 
verified.  In reaching these 
determinations any credibility questions 
raised by the record should be addressed.  
The Veteran should be notified of these 
determinations and afforded the 
opportunity to respond.

3.  The Veteran should then be scheduled 
for a VA examination, by a psychiatrist, 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he has 
an acquired psychiatric disorder (under 
DSM-IV criteria), to include PTSD, 
related to an event in service.  All 
opinions provided should be reconciled 
with the other etiology opinions or 
record.

An interpretation of any evidence 
documenting behavior changes in 
relationship to a psychiatric diagnosis 
should be provided.  The psychiatrist 
should be notified that evidence of 
behavior changes following a claimed 
assault may be considered credible 
evidence as to an alleged event in 
service and should be requested to 
provide an opinion as to whether the 
evidence in this case indicates that a 
personal assault occurred.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner. The opinion 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



